                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

MICHAEL TODD BREKEEN                                                        PLAINTIFF

V.                         CASE NO. 4:19-CV-410-JM-BD

SOCIAL SECURITY ADMINSTRATION                                             DEFENDANT


                                      JUDGMENT

      In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Michael Brekeen and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. §405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

      IT IS SO ORDERED this 12th day of November, 2019.


                                             ___________________________________
                                             UNITED STATES DISTRICT JUDGE
